NM Bb NHN BH NH NH KH DO NO Be Be Re ee eS eS eS ee eee
oO SY DN UN FW HY YK COD CO MH HY HR mH Bw YO KF CO

Oo fe ST DH Om BP W LP

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

KARMELLE E. WEGMAN, an individual,
Plaintiff,

Vs.

JOHNSON’S CARSON CITY RV, INC., a
Domestic Corporation;

Defendant.

CASE NO: 3:19-cv-00486-RCJ-CLB

ORDER OF DISMISSAL

 

 

 

 

It his hereby AGREED and STIPULATED by and among the parties to this action through their

respective counsel of record that this action be DISMISSED WITH PREJUDICE as to all parties and

claims, with each of the parties to bear their own costs and fees.

Dated: January 17, 2020.

THE GEDDES LAWFIRM,
@

feet

William J. Geddes

Nevada Bar No. 6984

8600 Technology Way, Suite 107

Reno, Nevada 89521

Phone: (775) 853-9455

Fax: (775) 299-5337

Email: Will@TheGeddesLawFirm.com
Attorneys for Plaintiff Karmelle E. Wegman

 

 
Oo Co YD DW wn FP WW VY

Nm NO BO NO HO NHN HO NHN HNO ee He ee ee Se Se eS eS ee
oO sa DA UH fF WwW NY KF CO CO OH DB FB WD YP KF OS

 

 

Dated: January 17, 2020.

IT IS SO ORDERED.

DATED: January 27, 2020.

WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

Electronic Signature Authorized

/s/

 

Sheri M. Thome, Esq.

Nevada Bar No. 008657

Chad C. Butterfield, Esq.

Nevada Bar No. 010532

300 South Fourth Street, 1 1th Floor

Las Vegas, Nevada 89101

Phone: (702) 727-1400;

Fax: (702) 727-1401

Email: sheri.thome(@wilsonelser.com
Email: chad. butterfield@wilsonelser.com
Attorneys for Defendant Johnson’s Carson City RV, Inc.

 

 

ED “Y DISTRICT JUDGE

 
